Marlin,
delivered the opinion of the court.
On the day this cause was called for hearing, the attorney for the syndics, (the appellees,) and that of the opposing creditors and appellants, filed a paper, stating that the only question for the decision of the court was, whether, “ when the proceeds of the sale of the movables of an estate surrendered, are insufficient to meet the privileged debts and charges, and there are no unincumbered slaves or immova-bles, the property specially mortgaged is to contribute to the payment of said debts and charges, where there is property subject to individual or general mortgage; or whether, in such a case, all the immovables must not be made to contribute, by whatever kind of mortgage they may be affected.”
The wife of the insolvent prayed the dismissal of the appeal, on the ground, that this paper contained an assignment of error, apparent on the face of the record, and, as such, ought to have been filed within ten days after the record is brought up; otherwise, the appeal is to be rejected. Code of Practice, 897.
mi , . lhe certificate of the clerk attests that the transcript contains all the testimony adduced on the trial. It is, per-baps, not equal to a statement of facts; but the appellant relies on a bill of exceptions, for the examination of the case by this court. No assignment of error was, therefore, necessary ; the paper filed contains none, and presents only J , 1 1 7 % 1 J a single point deemed necessary for the consideration of the court. On the merits, it appears to us, that the inferior judge correctly decided, that the privileged debts and expenses must be borne by the immovables, according to the price which they produced. It is the immovables, and not the mortgage creditor, which owes this contribution, whether *556the mortgage be special or general. Delor vs. Montegut, 5 Martin's Reports, page 468; Goforth vs. His creditors, 6 Martin's Reports, page 519.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.